DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/747,728, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional application 62/747,728 does not specifically disclose that steps (a) and (b) (i.e. sequentially transmitting light from each of the plurality of LEDs and acquiring signals from each of the plurality of photodetectors, wherein the signals represent an amount of light that reaches each of the plurality of photodetectors during a time when each of the plurality of LEDs is transmitting light into the subject’s body) are repeated specifically “at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time”.  As such, the effective filing date is considered to be October 18, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 2, 21, 23-24, 26-29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub No. 2019/0082982) in view of Wilber (US Patent No. 4,407,290) and Danias (“Diagnosing SLE Arthritis with Dynamic Diffuse Optical Spectroscopy”, September 2018), as cited by Applicant (note that Examiner refers to the Danias reference as provided by Applicant and the Figures of the Danias reference as provided by Examiner).
With regards to claim 25, Li et al. disclose an imaging system comprising:
a flexible substrate (400) (paragraph [0025], referring to the finger cuff (400) which is formed of flexible material; Figures 4A-D);
a plurality of LEDs (450) positioned on the flexible substrate at intervals along the flexible substrate, wherein the LEDs are positioned with respect to the flexible substrate to couple light into a finger (310) of a subject (paragraph [0029], referring to the LED-PD pairs being of an array formation, which, as seen in Figures 4B and 4C, positions the LEDs (450) at intervals along the length of the substrate (400); Figures 4B-4D);
a plurality of photodetectors (455) positioned on the flexible substrate at intervals along the flexible substrate, wherein the LEDs are positioned with respect to the flexible substrate to detect light emanating from the finger (310) (paragraph [0029], referring to the LED-PD pairs being of an array formation, which, as seen in Figures 4B and 4C, positions the photodetectors (455) at intervals along the length of the substrate (400); Figures 4B-4D);
a controller (120, 530) (paragraphs [0013], [0015], [0034], Figures 1 and 5); and
a cable configured to selectively illuminate each of the LEDs in response to receipt of a command from the controller (paragraphs [0020], [0026], referring to the cable coupled to the LED-PD pair which provides power to and receives data from the LED-PD pair; paragraph [0029], referring to the LEDs 450 may alternatively, or in a predefined sequences, transmit or emit light in different directions through finger arteries (330); paragraphs [0034]-[0035], referring to aspects of the invention, which includes controlling the LEDS to alternatively transmit/emit light being implemented by control circuitry; Figures 1, 4B-4D, 5)
wherein the controller accepts an output from each of the photodetectors, and determines, from each output from each of the photodetectors, a level of light absorption or transmission within the finger (paragraphs [0004], [0021], [0030], referring to the photodetector/photodiode detecting light from the LEDs which had been transmitted through the finger, wherein the amount of light (i.e. level of light transmission within the finger) registered by the photodetector/photodiode may be inversely proportional to the artery diameters of the finger arteries and indicative of the pressure of the finger arteries; paragraphs [0020], [0026], referring to the cable (which connects to the controller/control circuitry) coupled to the LED-PD pair which provides power to and receives data from the LED-PD pair; Figures 1, 4B-4D, 5).
However, Li et al. do not specifically disclose that it is a plurality of LED drivers that are configured to perform the selective illumination of each of the LEDs.
Further, Li et al. do not specifically disclose that the plurality of LEDs and the plurality of photodetectors are configured to be affixed against the subject’s body near a joint, and further wherein the controller is configured to: a) sequentially transmit light from each of the plurality of LEDs into the subject’s body; b) acquire signals from each of the plurality of photodetectors, wherein the signals represent an amount of light that reaches each of the plurality of photodetectors during a time when each of the plurality of LEDs is transmitting light into the subject’s body, c) repeat steps a) and b) at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time; d) determine a rise time of the acquired signals that occurs in response to an inflation of a pressure cuff, wherein inflation of the pressure cuff occurs between the start time and the stop time; and e) determine a plateau time of the acquired signals that occurs in response to the inflation and subsequent deflation of the pressure cuff.   
Wilber discloses a timing unit (34) that provides output signals to LED drivers (36, 37), which drivers are connected with LEDs (39, 40), respectively, to cause selective and sequential energization of each LED (Abstract; column 3, lines 35-39; Figure 1).  Wilber further discloses that the plurality of LEDs and the plurality of photodetectors are configured to be affixed against the subject’s body near a joint (paragraphs [0018]-[0019], see Figures 1, 4C and D) , and further wherein a controller is configured to: a) sequentially transmit light from each of the plurality of LEDs into the subject’s body (paragraph [0030], referring to the LEDs alternatively or in a pre-defined sequence, transmit light, and thus the LEDs sequentially transmit light); b) acquire signals from each of the plurality of photodetectors, wherein the signals represent an amount of light that reaches each of the plurality of photodetectors during a time when each of the plurality of LEDs is transmitting light into the subject’s body (paragraphs [0004], [0021], [0030], referring to the photodetector/photodiode detecting light from the LEDs which had been transmitted through the finger; paragraphs [0020], [0026], [0034], referring to the cable (which connects to the controller/control circuitry) coupled to the LED-PD pair which provides power to and receives data from the LED-PD pair; Figures 1, 4B-4D, 5) and wherein the signals are acquired in response to an inflation of a pressure cuff (paragraphs [0004]-[0005], [0029]-[0030], referring to inflating the bladder in the finger cuff to exert pressure on the finger artery).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging system of Li e al. further comprise a plurality of LED drivers configured to perform the selective illumination of each of the LEDs, wherein the plurality of LEDs and the plurality of photodetectors are configured to be affixed against the subject’s body near a joint, and further wherein the controller is configured to: a) sequentially transmit light from each of the plurality of LEDs into the subject’s body; b) acquire signals from each of the plurality of photodetectors, wherein the signals represent an amount of light that reaches each of the plurality of photodetectors during a time when each of the plurality of LEDs is transmitting light into the subject’s body, as taught by Wilber, in order to provide selective and sequential energization of each LED (column 3, line 35-39).  
However, the above combined references do not specifically disclose that the controller is further configured to repeat steps a) and b) at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time, determine a rise time of the acquired signals that occurs in response to an inflation of a pressure cuff, wherein inflation of the pressure cuff occurs between the start time and the stop time and determine a plateau time of the acquired signals that occurs in response to the inflation of the pressure cuff.  
Danias et al. disclose using dynamic optical spectroscopy (dDOS) to assess changes in light absorption through tissues during transient venous occlusion (see Abstract, under “Background/Purpose” section).  Hemodynamic effects were obtained by inflating BP cuff to 40 mmHgx60 second, wherein light was used to illuminate joints at 8 different points and transmitted light intensities were measured with Si-photodetectors at 8 other positions (see Abstract; under “Methods” section; Figures 1-2, note that rise and plateau times are acquired and therefore the transmission and detection of light are repeated at a rate that is “sufficiently high” since the rise and plateau times can be determined).  Differences in rise and plateau time were obtained, wherein rise and plateau time of the optical traces correlate strongly with swollen and tender joint count (Abstract; see “Results” and “Conclusion” sections).  SLE arthritis can be evaluated with high sensitivity and specificity, wherein the rise and plateau time correlates strongly with swollen and tender joint count (Abstract; see “Conclusion” section; Figures 2-3, specifically, note that in Figure 2, (2) represents the plateau time which occurs in response to the inflation and subsequent deflation (i.e. which occurs at the 60 second mark) of the pressure cuff).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the controller be further configured to repeat steps a) and b) at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time, determine a rise time of the acquired signals that occurs in response to an inflation of a pressure cuff, wherein inflation of the pressure cuff occurs between the start time and the stop time and determine a plateau time of the acquired signals that occurs in response to the inflation of the pressure cuff, as taught by Danias et al., in order to evaluate SLE arthritis with high sensitivity and specificity since the rise and plateau time correlates strongly with swollen and tender joint count (Abstract; see “Conclusion” section).
With regards to claim 2, Li et al. disclose that the plurality of LEDs and the plurality of photodetectors are arranged in a plurality of modules (i.e. each “LED-PD” pair forms a module), with each of the modules including at least one LED and at least one photodetector (paragraph [0029]; Figures 4B-4D, 5).
With regards to claim 21, Li et al. disclose that their imaging system comprises the pressure cuff (paragraphs [0004]-[0005], [0029], referring to the inflatable bladder (440) in the finger cuff which exerts pressure on the finger, thus forming a pressure cuff; Figures 4B-4D).
With regards to claims 23-24 and 26-29, as discussed above, the above combined references meet the limitations of claim 25.  However, with regards to claims 23-24, they do not specifically disclose that the controller is configured to output an indication of whether the joint is affected by systemic lupus erythematosus (SLE) based on the determined rise time and the determined plateau time. Further, with regards to claims 26-27, the above combined references do not specifically disclose that the system is configured to output an indication that the joint is likely affected by SLE when the rise time is short and the plateau time is long and output an indication that the joint is not likely affected by SLE when the rise time is long and the plateau time is short.  Danias et al. disclose outputting an indication (i.e. Figure 2 which depicts the comparison of data from a healthy subject an da SLE arthritis subject, wherein it is displayed (and thus output) that SLE arthritis joints have a faster rise time (i.e. rise time is short) and a longer plateau time (i.e. plateau time is long) than healthy joints) of whether the joint is affected by systemic lupus erythematosus (SLE) based on the determined rise time and the determined plateau time (Abstract; Section “Results” and “Conclusion”; Figure 2, note that it would follow that the joint is not likely affected by SLE (i.e. healthy joint) when the rise time is long and the plateau time is short).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the controller of the above combined references be configured to output an indication of whether the joint is affected by systemic lupus erythematosus (SLE) based on the determined rise time and the determined plateau time, wherein the controller is configured to output an indication that the joint is likely affected by SLE when the determined rise time is short and the determined plateau time is long and output an indication that the joint is likely not affected by SLE when the determined rise time is long and the determined plateau time is short, as taught by Danias et al., in order to provide a non-invasive, objectivity, low-cost and high speed performance technique for quantifying SLE arthritis (Abstract; see “Conclusion” section).  With regards to claim 28, Danias et al. disclose that the controller is configured to output an indication that the joint is likely affected by SLE when the determined rise time (1) is less than 20 seconds (see Figure 2). With regards to claim 29, Danias et al. disclose that the controller is configured to output an indication that the joint is likely not affected by SLE when the determined rise time (3) is more than 40 seconds (see Figure 2).  
With regards to claim 31, as discussed above, the above combined references do not specifically disclose that the pressure cuff is inflated between 30 and 50 mmHg.  Danias et al. disclose that the pressure cuff is inflated to 40 mmHG x 60 seconds, which is between 30 and 50 mmHg (Abstract; see Section “Methods”).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the pressure cuff of the above combined references be inflated between 30 and 50 mmHg, as taught by Danias et al., in order to provide suitable pressures as required for the evaluation of SLE arthritis (Abstract, see Sections “Background/Purpose” and “Conclusion”).  
With regards to claim 32, Danias et al. disclose that the rate is at least once per two seconds (see Figure 2, note that data is acquired at least once per two seconds).  
With regards to claim 33, Danias et al. disclose that the stop time is at least 60 seconds after the start time (Abstract, see “Methods” and “Results” section; Figure 2, wherein it is clear that the stop time is after 60 seconds).
With regards to claim 34, Li et al. disclose that the plurality of light sources and the plurality of light detectors are held against the subject’s body near the joint using a flexible substrate (paragraphs [0025], [0029]; Figures 1, 4C,D).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Danias et al. as applied to claim 25 above, and further in view of Lange (US Pub No. 2016/0360974).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 25.  
However, they do not specifically disclose that the plurality of LEDs emit light with a wavelength between 500 and 560 nm.
Lange discloses systems and methods for performing a blood pressure measurement using PPG measured at a blood artery (Abstract).  A green wavelength 520nm may be used, wherein a green wavelength is more suitable for shallow vessels (paragraphs [0052]-[0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of LEDs of the above combined references emit light with a wavelength between 500 and 560nm, as taught by Lange, in order to provide a wavelength that is more suitable for shallow vessels (paragraph [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Danias et al. as applied to claim 25 above, and further in view of Ryan et al. (US Pub No. 2017/0296104).
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 25.  However, they do not specifically disclose that the flexible substrate comprises a flex circuit.  
Ryan et al. disclose pulse oximeter systems comprising a fingerband comprising an optical sensor to provide an oxygen saturation signal, wherein, in order to provide a good fit to the finger and appropriate pressure on the finger, connections between circuit boards with sensors/emitters may be flexible (i.e. made as a “flex circuit”), or alternatively all electronics may be mounted on a single flexible and/or stretchable substrate (Abstract; paragraphs [0218]-[0221]).  This provides compliance around the finger (paragraph [0220]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the flexible substrate comprise a flex circuit, as taught by Ryan et al., in order to provide improved compliance around the finger, thus providing a good fit to the finger and appropriate pressure on the finger (paragraphs [0218], [0220]-[0221]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Danias et al. as applied to claim 25 above, and further in view of Mason et al. (US Pub No. 2002/0165440).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 25.  However, they do not specifically disclose that the flexible substrate comprises a polyimide layer with a plurality of conductive traces disposed on the polyimide layer.
Mason et al. disclose a flex circuit optical sensor/pulse oximeter that can be attached to a finer, wherein the optical sensor has a conductive trace layer disposed on a substrate to form a conductive grid which shields the face of a photodetector mounted to a flex circuit (Abstract; paragraphs [0002]-[0003], [0006], [0020]-[0021]; Figures 1A, 4).  The flex circuit includes a trace layer which has a trace pattern that defines a conductive grid (510), a detector pad (520, an emitter pad (530), etc. (paragraph [0030]; Figure 4). The trace layer (440) and substrate layer (460) are constructed from a single sided 1 oz. rolled/annealed copper clad polyimide film and a trace pattern is etched from the copper accordingly (paragraph [0030]; Figure 4; note that the flexible substrate (i.e. “flex circuit”) comprises a polyimide layer with a plurality of conductive traces (i.e. “trace pattern”) disposed on the polyimide layer).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the flexible substrate of the above combined references comprise a polyimide layer with a plurality of conductive traces disposed on the polyimide layer, as taught by Mason et al., in order to provide a flex circuit and further form a conductive grid which can shield the face of a photodetector.   

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Danias et al. as applied to claim 25 above, and further in view of Moon et al. (US Pub No. 2010/0324384).
With regards to claims 6-7, as discussed above, the above combined references meet the limitations of claim 25.  However, they do not specifically disclose that their imaging system further comprises a plurality of transimpedance amplifiers, wherein each of the transimpedance amplifiers is configured to amplify an output of a respective one of the photodetectors, and wherein the system further comprises an analog-to-digital converter configured to digitize outputs of the transimpedance amplifiers and forward corresponding data to the controller.  
Moon et al. disclose a body-worn system that continuously measures pulse oximetry and blood pressure based on PPG waveforms (Abstract, paragraphs [0016], [0018], [0020]; Figures 1-2).  Their system comprises a pulse oximeter probe containing an LED, wherein radiation that transmits through the body illuminates a photodiode which generates a photocurrent (paragraph [0121]).  An amplifier circuit (140) beginning with a transimpedance amplifier (156) receives the photocurrent and converts it to a corresponding voltage which is then amplified and filtered to generated PPG waveforms used to determine a blood oxygen saturation value (i.e. SpO2) and continuous blood pressure measurement (cNIBP) (paragraph [0121]; Figures 21-22).  The PPG waveform is digitized with an analog-to-digital converter (176) (paragraphs [0122]-[0123]; Figures 21-22).  The digitized signals are then processed to measure SpO2 and blood pressure (i.e. cNIBP) (paragraphs [0016], [0020], [0122]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging system of the above combined references further comprise a plurality of transimpedance amplfiiers (i.e. a transimpedance amplifier for each LED would result in a plurality of transimpedance amplifiers), wherein each of the transimpedance amplifiers is configured to amplify an output of a respective one of the photodetectors, and wherein the imaging system of the above combined references further comprises an analog-to-digital converter configured to digitize outputs of the transimpedance amplifiers and forward corresponding data to the controller, as taught by Moon et al., in order to provide a processed digital signal which can be used to provide a blood oxygen saturation value and a blood pressure measurement.   

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Danias et al. as applied to claim 25 above, and further in view of Lange.
With regards to claim 30, as discussed above, the above combined references meet the limitations of claim 25. 
However, they do not specifically disclose that the transmitted light has a wavelength between 500 and 560 nm.
Lange discloses systems and methods for performing a blood pressure measurement using PPG measured at a blood artery (Abstract).  A green wavelength 520nm may be used, wherein a green wavelength is more suitable for shallow vessels (paragraphs [0052]-[0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transmitted light have a wavelength between 500 and 560nm, as taught by Lange, in order to provide a wavelength that is more suitable for shallow vessels (paragraph [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 2-7, 21, 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Danias et al. has been introduced to teach determining the plateau time of the acquired signals that occurs in response to the inflation and subsequent deflation of the pressure cuff, etc..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793